EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend claim 14 to depend from claim 4. The correction is for providing proper claim antecedent basis since a claim cannot depend on a higher claim number than itself, and for correction of an inadvertent typographical error.
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses or suggest inter alia a circuit board arrangement and a method for assembling at least one connection element in  a preassembled circuit board arrangement, comprising; a first circuit board and a second circuit board, and wherein the first and second circuit boards are arranged in a parallel orientation to one another in different planes, and wherein at least one rigid connection element is arranged between the first and the second circuit boards, and wherein the at least one rigid connection element comprises has an exterior housing, which encloses an internal conductor part of the at least one rigid connection element, and wherein a first end of the exterior housing is connected to the first circuit board and a second end of the exterior housing is connected to the second circuit board, in an electrically conductive manner, to constitute a first electrical path, and wherein a first end of the internal conductor part is connected to the first circuit board and a second end of the internal conductor part is connected to the second circuit board, in an electrically conductive manner, to constitute a second electrical path and the first circuit board defines a first through hole, wherein the first through hole and the at least one rigid connection element are configured such that the at least one rigid connection element is insertable into the first through hole from an outer side of the first circuit .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831